Yerushalmy v Resles (2018 NY Slip Op 01996)





Yerushalmy v Resles


2018 NY Slip Op 01996


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Tom, J.P., Webber, Oing, Moulton, JJ.


6052 654016/16 656096/16

[*1]Oren Yerushalmy, Plaintiff-Appellant,
vOfer Resles, Defendant-Respondent.
Oren Yerushalmy, Plaintiff-Appellant,
vOfer Resles, Defendant-Respondent.


Bryan Cave LLP, New York (N. Ari Weisbrot of counsel), for appellant.
Feuerstein Kulick LLP, New York (David Feuerstein of counsel), for respondent.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered June 26, 2017 (Index No. 656096/16), which, to the extent appealed from, denied plaintiff's motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
The motion decided by the order on appeal seeks summary judgment converting Israeli judgments in plaintiff's favor against defendant into New York judgments (see  CPLR 3213; 5303). The Israeli judgments are included among plaintiff's "claims, judgments and debts" against defendant that were settled in an agreement between the parties. The settlement agreement provided, among other things, an option for plaintiff to market and sell a penthouse in which defendant had an interest. Plaintiff moved separately for summary judgment in lieu of complaint on the settlement agreement. The motion court denied both motions on the ground that defendant raised an issue of fact as to whether plaintiff properly exercised the option and therefore as to the rights he retained to enforce his claims (see generally Interman Indus. Prods. v R. S. M. Electron Power , 37 NY2d 151, 155 [1975]). We find that since the Israeli judgments are included in the settlement agreement, and an issue of fact exists as to plaintiff's right under the agreement to enforce his claims, the motion court correctly denied the motion addressed to the judgments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2018
DEPUTY CLERK